DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/26/2022 have been fully considered but they are not persuasive. 
Generally, the claims seem to utilize a similar methodology for manipulating stereoscopic perspectives to that in the cited art.  Examiner suggests that it may be helpful to clarify the claims with respect to a particular context of using the claimed solution which may be different from the prior art.  Is there a unique problem that Applicant has identified which is solved by the claims?
Applicant argues:  “In comparison, claim 1 of the instant application recites the features of "generating a plurality of output view numbers according to the plurality of input view numbers and at least one S curve" and "the at least one S curve comprises a plurality of line segments, and at least one slope of at least one line segment of the plurality of line segments is smaller than or equal to one". Thus, at least the following differences between claim 1 and the reference can be concluded. … (1) Tsuchihashi teaches in [Fig. 11] the viewing position detection circuit 323, the signal control circuit 302 and the pixel matrix 315 which can be compared to the view generator, the 3D image data sampleing module and the display module in claim 1. However, Tsuchihashi does not teach the view curve modifier in claim 1.”
Examiner notes that this statement has merit, however Wang and Ferguson were cited to indicate that a modified curve of the claimed type can be used in place of a linear function in Tsuchihashi.  See reasons for rejection below.
Applicant argues:  “In claim 1, the at least one slope of the at least one line segment of the plurality of line segments comprised in the at least one S curve is smaller than or equal to one. In contrast, Wang teaches in [Paras. 0011, 0031] that the use of the non-constant function f(D) and the method of determining the non-constant function f(D), but does not teach the slope(s) of the line segment(s) comprised in the non-constant function f(D) is smaller than or equal to one.”
Examiner notes that a non-constant function (as opposed to a linear function with a slope of 1), which indicates segments having varying slope and render it obvious that some segments can have a slope lower than one.  And, curves complying with this limitation are illustrated in the cited Figures in Wang and described in the cited paragraphs of Ferguson, as noted below.
Applicant argues:  “In addition, the axes in [Figs. 5A-5C] of Wang are not marked with the scales, and the slope(s) of the line segment(s) in the non-constant function f(D) in [Figs. 5A-5C] cannot be calculated”
Examiner notes that D and D’ of Wang are input/output numbers indicated on the same scale just as they are in the Specification.  That and in combination of teaching of the S-curve in Ferguson, there is a strong indication that selection of such a function, and even selection of the claimed parameters of the function would have been known and obvious in the claimed context.
Applicant argues:  “The at least one S curve is used for handling the 3D images. In contrast, the S-curve nonlinearity is used for handling the 2D perceptual difference.”
Examiner notes that both the Specification and the cited prior art generate parallax 3D images based on manipulating the disparity and thus the perceptual difference of the displayed 2D images.  Therefore, the argument does not point out a clear difference in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140063213 to Tsuchihashi (“Tsuchihashi “) in view of US 20130202191 to Wang (“Wang”) and further in view of US 20120262549 to Ferguson (“Ferguson”).
Regarding Claim 1:  “A display device, comprising:
a view generator, for generating a plurality of input view numbers according to a plurality of reference parameters;  (“movement direction of the head [reference parameters] enables light to be concentrated at multiple viewing positions [input view numbers] in the moving range”  Tsuchihashi, Paragraph 9.)
a view [curve] modifier, coupled to the view generator, for generating a plurality of output view numbers according to the plurality of input view numbers and at least one [S curve];  (“during the movement of a viewer to the viewing position+ 1 or -1, shifting the setting position of left and right image data at pixels depending on the position of the head of the viewer in the horizontal direction opposite to the movement direction of the head enables light to be concentrated at multiple viewing positions in the moving range.”  Tsuchihashi, Paragraph 9.  See additional embodiments and using of curve functions below.)
a three dimensional (3D) image data sampling module, coupled to the view curve modifier, for adjusting image data of a plurality of pixels according to the plurality of output view numbers; and  (“shifting the setting position of left and right image data at pixels depending on the position of the head of the viewer”  Tsuchihashi, Paragraph 9.  See additional embodiments and using of curve functions below.)
a display module, coupled to the 3D image data sampling module, for displaying at least one image according to the plurality of pixels and the image data.”  (“The stereoscopic image display system may be configured so as to, in response to the detection of viewing positions …”  Tsuchihashi, Paragraph 8.)
Tsuchihashi does not teach performing view modification according to a curve (or a non-linear function) of the claim language:  “a view curve modifier, coupled to the view generator, for generating a plurality of output view numbers according to the plurality of input view numbers and at least one [S] curve … wherein the at least one [S] curve comprises a plurality of line segments, and at least one slope of at least one line segment of the plurality of line segments is smaller than or equal to one.”  
Wang teaches the above feature in the context of remapping multi-view images for better perception:  “The remapping unit generates a remapped disparity map based on the disparity map by using a non-constant function.”  See Wang, Paragraph 11 and Figs. 5A-5C.  See plurality of line segments corresponding to the discrete D locations, with several examples segments with slopes “smaller than or equal to one”, in Wang Figs. 5A-5C, and also one-to-one discrete mapping (having discrete linear segments) in Paragraph 31.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a non-constant function of Tsuchihashi to teach that a curve can be used as a mapping function, as taught in Wang, in order to generate “multi-view images to form 3D images consistent with the real world image”.  See Wang, Paragraph 7.  

Wang indicates that a variety of different curves, non-constant functions and one-to-one maps can be used for remapping multi view images, and thus obvious to substitute.  See above. However, Tsuchiashi and Wang do not Explicitly teach that non-constant curves embody an “S curve”.    
Ferguson teaches the above concept in the context of adjusting perceptual difference in stereoscopic and multi-view displays.  See Ferguson, Paragraph 46.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a non-constant function of Wang to teach that an S curve can be used as a mapping function, as taught in Ferguson, in order to implement a “non-constant function” suitable to processing perceptual difference components.  See Ferguson, Paragraph 46.  

Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The display device of claim 1, wherein
 the plurality of reference parameters comprise a plurality of positions of a viewer's eyes, and the display device further comprises: an eye tracking module, coupled to the view generator, for  (“selection is made whether a signal to be displayed on a pixel is set as a left-eye signal or a right-eye signal, thus securing stereoscopic viewing.”  Tsuchihashi, Paragraph 6.)
tracking the plurality of positions of the viewer's eyes.”  (“Positions of viewer's eyes are detected using infrared rays, and as the viewer moves, selection is made whether a signal to be displayed on a pixel is set as a left-eye signal or a right-eye signal, thus securing stereoscopic viewing.”  Tsuchihashi, Paragraph 6.)
Regarding Claim 3:  “The display device of claim 1, wherein the plurality of reference parameters comprise at least one optical parameter of an optical modulator, and the display device further comprises: the optical modulator, coupled to the display module, for modulating a plurality of lighting directions of the plurality of pixels of the display module.”  (“a lenticular sheet 11 [light modulator] disposed at a front face of a pixel matrix 13 concentrates light emitted from the pixel matrix 13 at four concentrating positions 15.”  Tsuchihashi, Paragraph 7.)
Regarding Claim 5:  “The display device of claim 1, wherein 
at least two line segments of the plurality of line segments have a same slope.”  (See curves in Wang Figs. 5A-5C having such segments.  See statements of motivation in Claim 1.)
Regarding Claim 7:  “The display device of claim 1, wherein the at least one S curve comprises a plurality of planes, and at least two planes of the plurality of planes have a same normal vector.”  (It is not clear how a curve can comprise a plurality of planes.  This feature seems to reading closely on Claim 5 where the at least one plane having a same normal vector corresponds to “at least two line segments of the plurality of slopes have a same slope.”  See curves in Wang Figs. 5A-5C having such segments.  See statements of motivation in Claim 1.)
Regarding Claim 8:  “The display device of claim 1, wherein 
the view curve modifier generates the plurality of output view numbers according to the plurality of input view numbers and the at least one S curve and (See treatment in Claim 1.)
a look-up table.”  (Note that Wang teaches “non-constant functions can be determined based on pupillary distances for different rotation angles in one-to-one manner,” which is the function of a look-up table.  Wang, Paragraph 30 and Statement of motivation in Claim 1.)
Regarding Claim 9:  “The display device of claim 1, wherein 
the view curve modifier generates the plurality of output view numbers according to the plurality of input view numbers and the at least one S curve and (See treatment in Claim 1.)
a plurality of smoothing factors.”  (Note that Wang curves of Figs. 5A-5C are smooth across the discrete values of D similar to the smoothed curves of Fig. 3 in the Specification.  See statements of motivation in Claim 1.)
Regarding Claim 10:  “The display device of claim 1, wherein 
the 3D image data sampling module adjusts the image data of the plurality of pixels according to the plurality of output view numbers and a plurality of modification factors, and (See treatment of this claim language in Claims 1-2, with modification factors resulting from eye locations, and mapping functions.)
the display device further comprises: a black data insertion module, coupled to the view generator and the 3D image data sampling module, for generating the plurality of modification factors.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, black data insertion is performed as an interpolation of missing pixel data.  Prior art teaches this functionality: “the data conversion circuit 307 generates interpolated data to be set for sub-pixels of a row or a column at the end where no pixel data exists, and adds the same to the stereoscopic image data after conversion.”  Tsuchihashi, Paragraph 66.)
Claim 11-13, 15, 17-20 are rejected for reasons stated for Claims 1-3, 5, 7-10, because the apparatus elements of the latter implement the method steps of the former.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483